                                    Green & Willstatter
                                       Attorneys at Law
                                   200 Mamaroneck Avenue
                                           Suite 605
                                 White Plains, New York 10601
                                              _______
Theodore S. Green                         (914) 948-5656
Richard D. Willstatter                  FAX (914) 948-8730              e-mail: willstatter@msn.com


                                                        July 13, 2020

Hon. Arlene R. Lindsay
United States Magistrate Judge
United States District Court
100 Federal Plaza
Central Islip, New York 11722
                                       Re: United States v. Cabasso, et al.
                                             19 CR 582 (DRH)

Dear Judge Lindsay:

      Please accept this letter as the defendants’ reply to the government’s July 10, 2020
opposition (Dkt. 133) to their July 2, 2020 motion to compel (Dkt. 130).1

        The government says that it “made available” its 5GB of material on June 24, 2020
(the “second production”). Dkt. 133 at 2. In fact, this data was received on July 8, 2020,
apparently having been sent to out us on July 6, 2020. The government claims it “made
available” a third production on July 2, 2020. Id. However, since March 2020, when the
defendants learned the government intended to produce data in a format consisting of TIFF
images with “load files” (“TIFF”) suitable for use with expensive data review platforms, i.e.,
Relativity and Concordance, the defense has been seeking the documents in a stand alone
free format called IPRO Eclipse Publisher (“IPRO”). Notably, the government’s July 2, 2020
letter (Dkt. 131) states that it was “enclos[ing]” this third production consisting of “load files
containing native, text and TIFF files” – but nothing was enclosed. The government has not
yet produced this third production in IPRO format and, instead, has said it sent the data in
TIFF to its vendor. The TIFF production is useless to us, because we do not have the
resources to buy the programs needed to review it. Although the government predicted the
third production would be ready approximately one week after July 2, 2020, it has not been
“made available” to the defendants in IPRO.

       Contrary to the government’s argument, the defendants are not seeking an order
directing the government to “sign a contract with a different discovery vendor” in place of
its vendor, Dupe Coop. Dkt. 133 at 2. Instead, the defendants seek an order directing the
government to send the discovery to a vendor the defendants themselves selected in
compliance with the May 29, 2020 Protective Order. Far from the government’s denigration

       1
           Wayne Marino does not join in this motion.
of our motion as “glib,”it represents a fair implementation of the ESI Protocols which the
government acknowledges apply here. Dkt. 133 at 4. See United States v. Montague, No.
14-CR-6136-FPG-JWF, 2016 U.S. Dist. LEXIS 197199, at *10 (W.D.N.Y. May 17,
2016)(“This Court expects all counsel to be familiar with and comply with these ESI
protocols.”)

        The government’s argument that there should be a single point of contact to accept
the ESI discovery is consistent with our proposal. Because the government insists we pay
for the copying of the data as well as the media itself, we should be permitted to select that
single point of contact. The government continues to insist that the defendants’ pay its
vendor, Dupe Coop, for a copy of the data, yet they concede we may then use Acro Photo
Print to make further copies for counsel and their clients. Dkt. 134 at 5. Left unexplained
is why the data the government is sending to its vendor cannot be transmitted to Acro Photo
Print instead. It is undisputed that our vendor will agree in writing to comply with the
Protective Order.

                                           Very truly yours,

                                           /s/ Richard Willstatter
                                           RICHARD D. WILLSTATTER

                                           /s/ John Wallenstein
                                           JOHN S. WALLENSTEIN

                                           Attorneys for Alan Schwartz




                                              2
